The opinion of the court was delivered by
Durbar, J.
It appears from the complaint in this case that the plaintiffs were not parties interested in the estate. No one else has a right to object to a confirmation of sale. This being true, the complaint did not state facts to constitute a cause of action, and the demurrer was properly sustained. Other questions were raised in the case, but as the judgment of this court sustaining the demurrer on this point disposes of the case, it is not necessary to enter into their discussion.
The judgment of the court below is affirmed, with costs.
ÁNDers, 0. J., and Hoyt, Stiles and Scott, JJ., concur.